Per Curiam.

In affirming this order for temporary alimony and for counsel fees, made in an action by the wife against the husband to annul the marriage on the ground of fraud based on his alleged concealment of an intention not to consummate the marriage, we confine our ruling to the facts here presented. We do not pass on the question as to plaintiff’s right to permanent alimony under the new statutes (Civ. Prac. Act, §§ 1140-a, 1169), nor indicate that the statutes are to be construed to warrant payment of temporary or permanent alimony in every case of annulment.
The order appealed from should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order unanimously affirmed, >vith twenty dollars costs and disbursements.